

114 S912 PCS: To amend the Internal Revenue Code of 1986 to exclude payments received under the Work Colleges Program from gross income, including payments made from institutional funds.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 45114th CONGRESS1st SessionS. 912[Report No. 114–22]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to exclude payments received under the Work Colleges
			 Program from gross income, including payments made from institutional
			 funds.
	
		1.Exclusion for amounts received under the Work Colleges Program
 (a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by adding at the end the following new subparagraph:
				
 (C)a comprehensive student work-learning-service program (as defined in section 448(e) of the Higher Education Act of 1965) operated by a work college (as defined in such section)..
 (b)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning after the date of the enactment of this Act.
			2.Increase in continuous levy
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 35 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.April 14, 2015Read twice and placed on the calendar